DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claims Status
Claims 1-17 and 31-43 are pending and allowable, as set forth below.


Terminal Disclaimer
The terminal disclaimer filed on 5/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent numbers or US Application Numbers listed therein has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s terminal disclaimer, filed 5/18/2021, has been reviewed and is accepted.  The terminal disclaimer has overcome the Double Patenting rejection set forth in the Non-Final Office Action, mailed 5/13/2021.
Applicant’s amendments render the previous rejection under 35 USC 112(b) moot, as the unclear terms have been removed.  The rejection under 35 USC 112(b) has been withdrawn.

Allowable Subject Matter
The following is a statement of reasons for indicating allowable subject matter:

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claims 1 and 31:
modifying, with the computer of the electronic commerce system, the existing datasheet to form a modified datasheet in portable document format that includes ordering functionality by adding links and information, the adding being based on detection of a character set in the existing datasheet in portable document format, wherein different ones of the added links correspond to different products in the family of products;

	The most germane prior art made of record includes Mebed et al. (U.S. Pre-Grant Publication No. 2013/0268408) (“Mebed”), Blair et al. (U.S. Pre-Grant Publication No. 2002/0112114) (“Blair”) and Leblang et al. (U.S. Patent No. 7,246,308) (“Leblang”).  

While Mebed discloses many of the limitations as claimed in claim 1, Mebed does not disclose modifying, with the computer of the electronic commerce system, the existing datasheet to form a modified datasheet in portable document format that includes ordering functionality by adding links and information, the adding being based on detection of a character set in the existing datasheet in portable document format, wherein different ones of the added links correspond to different products in the family of products.
Mebed describes building a product finder including receiving a product search inquiry (Figs. 11, 12; para [0058], [0073]), displaying a plurality of products in a product listing (Fig. 12; para [0058], [0065], [0073], [0074]), receiving a selection of a product (para [0045], [0051], [0074]), and displaying a first the adding being based on detection of a character set in the existing datasheet in portable document format, wherein different ones of the added links correspond to different products in the family of products.
The combination of Mebed, Blair and Leblang also fail to disclose the limitations specified in the claims.
In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Additionally, the NPL reference “Chapter 7. Making documents Interactive”, cited as PTO 892-U, discusses the addition of navigational functionality to PDF documents.  Although the reference discusses the addition of linking outside destinations, the reference fails to incorporate the specifics of modifying, with the computer of the electronic commerce system, the existing datasheet to form a modified datasheet in portable document format that includes ordering functionality by adding links and information, the adding being based on detection of a character set in the existing datasheet in portable document format, wherein different ones of the added links correspond to different products in the family of products, as required by the claims.  Therefore, the cited NPL article does not render the claimed invention novel or non-obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684